                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:18-cv-02780-NYW

RV HORIZONS, INC.;
MHC AMERICA Fund, LLC;
MHC AMERICA Fund CLASS C, LLC;
MHC AMERICA Fund 2, LLC;
MHC AMERICA Fund 2 CLASS B, LLC;
NICHE INVESTMENT NETWORKS, LLC;
MHPS ALUMNI, LLC;
MHPS ALUMNI 2, LLC;
MHPS ALUMNI 3, LLC;
AFFORDABLE HOUSING COMMUNITY Fund 1, LLC;
AFFORDABLE HOUSING COMMUNITY Fund 2, LLC;
AFFORDABLE HOUSING COMMUNITY Fund 3, LLC;
AFFORDABLE HOUSING COMMUNITY Fund 4, LLC;
AFFORDABLE HOUSING COMMUNITY Fund 5, LLC;
AFFORDABLE HOUSING COMMUNITY Fund 6, LLC; and
AWA Fund, LLC,

              Plaintiffs,

vs.

JAMIE SMITH, an individual;
RYAN SMITH, an individual;
MHP PORTFOLIO, LLC;
MHPI VII, LLC;
ELEVATION CAPITAL GROUP, LLC; and
DAHN CORPORATION,

              Defendants.


         MEMORANDUM OPINION AND ORDER ON MOTIONS TO DISMISS

Magistrate Judge Nina Y. Wang

       This matter comes before the court on two motions to dismiss: (1) Defendants Jamie Smith

(“Ms. Smith”); Ryan Smith (“Mr. Smith”); MHPI VII, LLC (“Fund 7”), and Elevation Capital

Group LLC’s (“Elevation”) (collectively, “the Smith Defendants”) Motion to Dismiss (“the Smith

Defendants’ Motion to Dismiss”) [#72, filed April 17, 2019], which seeks dismissal of the Second
Amended Complaint [#64] under Federal Rule of Civil Procedure 12(b)(6); and (2) Defendant

Dahn Corporation’s (“Dahn” and collectively with the Smith Defendants, “Defendants”) Motion

to Dismiss (“Dahn’s Motion to Dismiss”) [#74, filed April 17, 2019], which seeks dismissal under

Rule 12(b)(6). Plaintiffs—discussed individually below—filed Responses on May 8, 2019 [#75;

#76] to which the Defendants replied on May 22, 2019 [#77; #78]. The undersigned Magistrate

Judge fully presides over this case pursuant to 28 U.S.C. § 636(c), the Parties’ unanimous consent

[#42], and the Order of Reference dated January 4, 2019 [#44]. Upon consideration of the motions

and related briefing and in light of the applicable legal standard, the Smith Defendants’ Motion to

Dismiss is DENIED and Dahn Corporation’s Motion to Dismiss is DENIED.

                                           BACKGROUND

        The court has discussed in detail this action’s background in previous rulings, see, e.g.,

[#60], and discusses it here for context and as it pertains to the pending Motions to Dismiss.

I.      The Parties

        This case involves an array of corporate entities and individuals so the court will begin by

briefly discussing these entities and their interrelation.

        Plaintiffs. Plaintiffs are a series of corporate entities owned by, among others, David

Reynolds (“Mr. Reynolds”) and Frank Rolfe (“Mr. Rolfe”), and involved in the manufactured

housing industry. [#64 at ¶¶ 8–22, 30, 51]. Although neither Mr. Reynolds nor Mr. Rolfe is joined

as a Plaintiff in this litigation, their actions are material to the underlying facts.

        Mr. Reynolds and Mr. Rolfe’s business operations are divided across numerous corporate

entities, owned at the highest level by a limited liability company which in turns owns a special

purpose entity (“SPE”) which owns and operates a manufactured housing community or a

grouping thereof. [Id. at ¶¶ 34–35]. This case is primarily concerned with the LLCs at the top of



                                                    2
these corporate chains and their relation to Defendants. There are five distinct groupings of

Plaintiffs’ LLCs which are relevant to this case, with RV Horizons, Inc. (“RV Horizons”) at the

top.

        First, the Alumni Funds—MHPS Alumni LLC, MHPS Alumni 2, LLC, and MHPS Alumni

3, LLC (collectively, “Alumni 1-3”)—are member-managed LLCs owned by RV Horizons,

discussed below. [Id. at ¶¶ 34–36].

        Second, the AWA Funds include AWA Fund, LLC and AWA Fund 2, LLC. [Id.]. Plaintiffs

do not specify which entities or individuals own/operate the AWA Funds (but do explain that

because the Offering Package does not use AWA 2’s trademarks or investment history, AWA 2 is

not joined here as a plaintiff). [Id. at ¶ 35 n.1].

        Third, the MHPI Funds—MHPI I, LLC; MHPI II, LLC; MHPI III, LLC; MHPI IV, LLC—

are managed by RV Horizons and the Smith Defendants. [Id. at ¶¶ 35, 36].

        Fourth, the Affordable Housing Community Funds (“AHCF”)—AHCF 1, AHCF 2, AHCF

3, AHCF 4, AHCF 5, and AHCF 6 (collectively, “AHCF 1-6”)—are primarily managed by RV

Horizons with MHPI V, LLC owning part of AHCF 6. [Id. at ¶¶ 35, 36].

        Fifth and finally, Plaintiffs include MHC America Fund, LLC (“Fund 1”) and MHC

America Fund 2, LLC (“Fund 2”). [#31 at ¶¶ 6–9]. Fund 1 was formed in 2016 and included all

of the sponsors previously spread among MHPI 1-4, Alumni 1-3, and AHCF 1-6. [#64 at ¶ 37].

Fund 2 was intended to be a fund into which previous funds were “rolled-up” to simplify fund

structure. MHC America Class C, LLC (“Class C”) and MHC America 2 Class B, LLC (“Class

B”) are separate entities that own and promote interest in Funds 1 and 2, respectively. [Id.]. As

owners of this interest, upon a net capital event, Classes C and B stand to gain a back-end

distribution from the funds after annual preferred returns and invested capital contributions are



                                                      3
paid to other members in the funds. [Id.]. In sum, Plaintiffs are or own, in whole or part, (1) the

Alumni Funds; (2) the AWA Funds; (3) the MHPI Funds; (4) the AHCF Funds; and (5) the MHC

Funds, or simply Funds 1 and 2.

       Defendants. Jamie Smith and Ryan Smith (“the Smiths”) are Florida residents who own

several corporate entities intertwined with Plaintiffs’. [#31 at ¶ 31; #36 at 3]. Specifically, the

Smiths own Colonial Kitchen, LLC—and so own an interest in Alumni 1-3—and MHP Portfolio

LLC (“MHP”) which is invested in MHPI I, II, and III and Salvo Conducto which owns part of

MHPI IV. [#64 at ¶¶ 51, 52]. The Smiths also own MHPI V LLC, which in turn owns part of

AHCF 6 as noted above. [Id.]. Plaintiffs allege that the Smiths also own MHPI VII, LLC (“Fund

7”). [Id. at ¶ 4]. Additionally, the Smiths own or control Defendant Elevation Capital Group, LLC

(“Elevation Capital”), which does not appear to own any other corporate entity at issue. [Id. at

¶¶ 61–70].   These Defendants are collectively referred to as “the Smith Defendants,” and

collectively with Defendant Dahn Corporation, “Defendants.”

       Finally, Dahn Corporation is a California corporation not owned by any other party or

entity mentioned herein but alleged to have acted in concert with the Smith Defendants in the

alleged misconduct. [Id. at ¶¶ 86–131].

II.    Factual History

       The following facts are drawn from Plaintiffs’ filings and are taken as true for the purposes

of the instant Motions to Dismiss. Plaintiffs are in the business of owning and operating

manufactured housing developments—Messrs. Reynolds and Rolfe, through Plaintiffs and other

entities, own and operate more than 250 communities in more than twenty-five states and rank as

the fifth largest owner of manufactured home communities in the country. [Id. at ¶ 30]. As part

of their business, Messrs. Reynolds and Rolfe, through Niche Investment Networks, LLC, run a



                                                4
series of “boot camps” for would-be manufactured housing developers to learn their business

methods. [Id. at ¶ 72]. These sessions instruct participants using copyrighted materials owned by

RV Horizons. [Id. at ¶¶ 72–78]. It was at one of these boot camps that Messrs. Reynolds and

Rolfe met Jamie and Ryan Smith approximately ten years ago. [Id. at ¶¶ 31, 73].

       At the time, the Smiths owned several failing manufactured home communities and

unsuccessfully attempted to bring on Plaintiffs as managers. [Id. at ¶ 31]. While Messrs. Reynolds

and Rolfe declined to manage the Smiths’ distressed communities, the Parties decided to combine

their skills—the Smiths’ aptitude for networking and event speaking and Messrs. Reynolds and

Rolfe’s skills with “identifying, acquiring, managing, and repositioning manufactured home

communities and networking and fundraising with the bootcamp attendees.” [Id. at ¶ 32]. This

began a years-long relationship with the Smiths promoting Plaintiffs’ investments to potential

investors. [Id.]. Initially successful, the relationship would later turn sour.

       In 2011, Jamie Smith wrote Trailer Cash, a nonfiction book which purportedly contains

copyrighted and proprietary information from the Plaintiffs. [Id. at ¶¶ 58–60]. Specifically,

Trailer Cash copies from RV Horizons materials which were used at the boot camps. [Id. at ¶ 77].

At some point, the Smiths began holding their own boot camps, using materials from RV Horizons

boot camps and mirroring the latter’s structure and format. [Id. at ¶¶ 73–78].

       On or about June 1, 2016, Plaintiffs formed MHC America Fund LLC, Fund 1, and began

raising capital. [Id. at ¶ 54]. Plaintiffs again used the Smiths to help promote Fund 1 to potential

investors and paid the Smiths approximately $445,000 in 2017 and 2018 in fees and interest from

AWA Fund 2 LLC as part of a contract between the Parties regarding Fund 1’s promotion. [Id. at

¶ 55]. The Smiths accepted the money but never signed the agreements. [Id.]. After the Smiths




                                                  5
seemingly entered into this agreement, the Smiths began promoting their own fund, Fund 7, to

Fund 1’s prospective investors. [Id. at ¶ 56].

        Plaintiffs maintain a confidential database of investor information through a

password-protected system known as “Infusionsoft,” a contact management system. [Id. at ¶ 79].

Plaintiffs also store confidential investment strategies called “turnarounds” on their computer

systems. [Id. at ¶¶ 83–84]. The investor lists and turnaround files are critical to Plaintiffs’ business

structure. [Id. at ¶ 83]. When the Smiths began promoting Fund 7 to the investors to whom they

were supposed to be promoting Fund 1 (and later Fund 2), Plaintiffs allege they used this data,

including the turnarounds. [Id. at ¶¶ 56–57, 88].

        The Smiths’ promotion of Fund 7 heavily relied on Elevation Capital’s website and

associated newsletter. Plaintiffs allege that the website conflates RV Horizons’s sterling business

reputation with Elevation’s and specifically point to four objectionable newsletters issued in 2016

and 2017, dated October 3, November 17, and December 16, 2016 and July 20, 2017. [Id. at

¶¶ 64–67]. Plaintiffs also allege that the Smiths have embedded references to Plaintiffs and their

employees in the source code of the Elevation Capital website as a search engine optimization

trick—i.e., when someone searches for David Reynolds, the embedded references to Mr. Reynolds

lead search engines to rate Elevation Capital’s website as more pertinent and thus it is more likely

to appear despite no visible references to Mr. Reynolds. [Id. at ¶¶ 70–71].

        In 2016 or 2017, the Smiths began working with Defendant Dahn Corporation to solicit

investors for Fund 7. [Id. at ¶ 86]. On March 17, 2018, Plaintiffs learned of a letter signed by

Ryan Smith on behalf of MHP Portfolio acting as Manager of MHPI III and IV which was sent to

those funds’ investors without the knowledge or acquiescence of MHPI III and IV’s other manager,

RV Horizons. [Id. at ¶ 87]. The letter promoted Fund 7, directed readers to an upcoming



                                                   6
promotional webinar for Fund 7, and provided a link to Fund 7’s website—presumably hosted on

Elevation Capital’s website mentioned above. [Id.].

       The Smiths and Dahn discouraged investors from investing in Fund 1 and Fund 2 by falsely

stating in the investor materials for Fund 7 that some of Plaintiffs’ individual managers were

involved with Fund 7 as advisors and acquisition specialists. [Id. at ¶ 89]. Further, the Smiths and

Dahn prepared a private placement memorandum and other marketing materials representing

themselves as having extensive experience in the manufactured home market, despite the fact that

neither the Smiths nor Dahn have run a manufactured housing community with any degree of

continuity or success. [Id. at ¶ 92].

       In an attempt to trade on the success and reputation of Plaintiffs, the Smiths and Dahn have

used the trademarks and goodwill of the former to promote Fund 7, and have even given specific

facts and figures regarding their investment experience and returns which actually correlate to

Plaintiffs’, not their own. [Id. at ¶¶ 89–130]. In promoting Fund 7, the Smiths and Dahn have also

solicited consumers in the market for manufactured housing community investments via social

media and online advertising. [Id. at ¶¶ 138–41, 154–56, 193–95]. Additionally, in 2017 the

Smiths and Dahn visited Colorado with the intent of purchasing property for Fund 7 and did so

sometime in 2018. [Id. at ¶ 131].

III.   Procedural History

       Plaintiffs initiated this action on October 30, 2018. [#1]. Plaintiffs then filed their First

Amended Complaint on November 20, 2018. [#31]. The Defendants filed their respective

Motions to Dismiss shortly thereafter. [#36; #38]. This court issued a Memorandum Opinion and

Order on the Defendants’ Motions to Dismiss, granting in part and denying in part the Smith

Defendants’ Motion and granting Dahn’s Motion in its entirety. [#60, filed March 7, 2019].



                                                 7
Plaintiffs were granted leave to file an appropriate Motion to Amend their Complaint as

contemplated by the Order. [Id.]. Plaintiffs then filed the operative Second Amended Complaint

on March 22, 2019. [#64]. On April 17, 2019, both the Smith Defendants and Dahn filed Motions

to Dismiss Plaintiff’s Second Amended Complaint, [#72, #74], and Plaintiffs responded to both

Motions to Dismiss on May 8, 2019, [#75, #76]. Defendants filed replies on May 22, 2019, [#77,

#78], and the Motions are thus ripe for consideration.

                                       LEGAL STANDARDS
I.     Rule 12(b)(6)

       Under Rule 12(b)(6) a court may dismiss a complaint for “failure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In deciding a motion under Rule 12(b)(6),

the court must “accept as true all well-pleaded factual allegations . . . and view these allegations

in the light most favorable to the plaintiff.” Casanova v. Ulibarri, 595 F.3d 1120, 1124 (10th Cir.

2010) (quoting Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009)). A plaintiff may not

rely on mere labels or conclusions, “and a formulaic recitation of the elements of a cause of action

will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Rather, “a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009); see also Robbins v. Oklahoma, 519 F.3d 1242,

1247 (10th Cir. 2008) (explaining that plausibility refers “to the scope of the allegations in a

complaint,” and that the allegations must be sufficient to nudge a plaintiff’s claim(s) “across the

line from conceivable to plausible.”). To state a claim that is plausible on its face, a complaint

must “sufficiently alleges facts supporting all the elements necessary to establish an entitlement to

relief under the legal theory proposed.” Forest Guardians v. Forsgren, 478 F.3d 1149, 1160 (10th

Cir. 2007).




                                                   8
                                            ANALYSIS

I.       The Smith Defendants’ Motion to Dismiss

         The Smith Defendants—Jamie Smith, Ryan Smith, Fund 7, and Elevation—have moved

to dismiss the Complaint for failure to state a claim. [#72]. Specifically, the Smith Defendants

move to dismiss the Second Amended Complaint because they “cannot determine the basis for the

plaintiffs’ trademark claims.” [#72 at 3]. The Smith Defendants further argue that each of the

counts in the Second Amended Complaint omit critical factual information and thus fail to state a

plausible claim for relief. [Id.]. Finally, the Smith Defendants argue that Plaintiffs’ third claim for

contributory trademark infringement must fail because “plaintiffs did not plead Count III in the

alternative.” [Id. at 6]. Upon review of the Second Amended Complaint, the court finds that the

Plaintiffs’ claims for trademark infringement, unfair competition, and contributory infringement

are sufficiently pled, and the court therefore denies the Smith Defendants’ Motion as discussed

below.

         A.     Counts I and II: Trademark Infringement and Unfair Competition

         Count I of the Second Amended Complaint asserts a claim for trademark infringement

under 15 U.S.C. § 1125(a)(1)(A) against all Defendants. [#64 at ¶¶ 132–146]. The Second

Amended Complaint alleges that Plaintiffs have trademarks in their names and Defendants’ have

engaged in unauthorized use of those trademarks in a manner that is material and likely to cause

confusion. [Id.]. Count II asserts a claim for unfair competition under § 1125, again asserting

trademarks in Plaintiffs’ names which Defendants’ conduct infringed upon. [Id. at ¶¶ 147–160].

“Courts addressing claims of both trademark infringement and unfair competition address the

claims together because they have virtually identical elements[.]” Cleary Bldg. Corp. v. David A.




                                                  9
Dame, Inc., 674 F.Supp.2d 1257, 1269 (D. Colo. 2009) (citing Utah Lighthouse Ministry v. Found.

for Apologetic Info. and Research, 527 F.3d 1045, 1050 (10th Cir. 2008)).

       The Smith Defendants argue that Plaintiffs have failed to plead facts sufficient to support

a finding that Plaintiffs’ names are protectable trademarks. Plaintiffs counter that, because

Plaintiffs have exclusively used their names in commerce for many years and consumers only

associate the various names with the services provided by the respective companies, they “have

established enforceable and protectable trademarks in their names.” [#64 at ¶ 134]. Plaintiffs

describe their trademarks and specify which marks are at issue. See [id. at ¶¶ 39–50]. Plaintiffs

also allege that the Offering Package for Fund 7 expressly uses the names belonging to RV

Horizons, Alumni 1-3, AHCF 1-6, and Fund 1, [id. at ¶ 135], and that such use of Plaintiffs’

trademarked names is “likely to cause confusion among consumers as to the source, sponsorship,

affiliation, or approval of the services because they are false or misleading representations

regarding the scope of Fund 7, the Smiths, and Dahn’s experience and relationship with Plaintiffs.”

[id. at ¶ 136]. But the Smith Defendants consider this a “threadbare recital[] of the elements of

[the] cause of action.” [#72 at 3].

       To sufficiently allege a trademark infringement claim under Section 1125(a)(1)(A), a

plaintiff must allege that (1) it has a protectable mark, and (2) that the defendant’s use of that mark

is likely to cause confusion in the marketplace. Adams v. Grand Slam Club/Ovis, No. 12-cv-2938-

WJM-BNB, 2014 WL 103782, at *2 (D. Colo. Jan. 10, 2014). Because the alleged trademarks at

issue here are not registered with the United States Patent and Trademark Office, in order to

establish that they have a protectable mark, the Plaintiffs must establish either that the identifying

mark (a) is inherently distinctive, or (b) has acquired distinctiveness through secondary meaning.

See Weber Luke All., LLC v. Studio 1C Inc., 233 F. Supp. 3d 1245, 1251 (D. Utah 2017). “Marks



                                                  10
that are suggestive, arbitrary, or fanciful are considered inherently distinctive and are entitled to

protection,” whereas descriptive marks are only protected if they have acquired “secondary

meaning.” Prince Lionheart, Inc. v. Halo Innovations, Inc., No. 06-cv-00324-WDM-KLM, 2008

WL 878985, at *9 (D. Colo. Mar. 28, 2008). A plaintiff may use direct or circumstantial evidence

to establish secondary meaning. Id. at *10. Permissible circumstantial evidence to establish

secondary meaning includes “(1) the length and manner of its use, (2) the nature and extent of

advertising and promotion of the mark[,] and (3) the efforts made in the direction of promoting a

conscious connection, in the public’s mind, between the name or mark and a particular product or

venture.” Id.

       Protectable trademarks in Plaintiffs’ names. In their Response, Plaintiffs identify what

they claim each of the foregoing entities’ names is classified under (i.e., suggestive, arbitrary,

fanciful, or descriptive)—but of course, “[i]t is well-settled that Plaintiffs may not amend their

operative pleading through a Response.” See [#60 at 26, (citing In re Qwest Commc'ns Int'l, Inc.,

396 F. Supp. 2d 1178, 1203 (D. Colo. 2004) (finding that a plaintiff may not further amend a

Complaint by alleging new facts in response to a motion to dismiss))]. The Second Amended

Complaint itself does not assign any classification to the entities’ names.

       Nevertheless, the Second Amended Complaint pleads enough facts, drawing all inferences

in favor of Plaintiffs, to support a finding of at least secondary meaning. Plaintiffs allege that they

“have been in this industry for many years and have a nationwide presence.” [#64 at ¶ 33].

Specifically, Plaintiffs allege that each entity “uses its name in commerce,” “has been exclusively

doing business under that name since” the entity’s formation, and “does business all over the

country, including Colorado.” [Id. at ¶¶ 39-50]. Plaintiffs also provide the date of each entity’s

formation, [id.], and claim that “[p]otential investors would associate the names with only [RV



                                                  11
Horizons, Alumni 1-3, AHCF 1-6, AWA, and Fund 1] and no other company.” [Id. at ¶ 122]. In

other words, Plaintiffs claim that the marks at issue are “capable of distinguishing the services”

RV Horizons, Alumni 1-3, AHCF 1-6, AWA, and Fund 1 “provide[] from those of others.” [Id.

at ¶¶ 39-50]. And Plaintiffs allege that they have expended significant resources to generate the

history, experience and goodwill behind the marks. [Id. at ¶¶ 199, 202]. Moreover, Plaintiffs have

collectively “purchased in excess of $375 million of assets including more than 200 mobile home

park communities representing over 20,000 lots in 26 states.” [Id. at ¶ 103]. The foregoing

allegations, taken as true and making all inferences in favor of Plaintiffs, constitute circumstantial

evidence of secondary meaning even without classifying the respective trademarks in the Second

Amended Complaint.

       Accordingly, because the Second Amended Complaint sets forth facts sufficient to

constitute circumstantial evidence that Plaintiffs’ names have developed secondary meaning (at

minimum), I conclude that Plaintiffs have adequately pled that they have protectable trademarks

to survive dismissal at this stage. Thus, the next issue is whether the Second Amended Complaint

sufficiently pleads a likelihood of consumer confusion.

       Likelihood of confusion. “Confusion occurs . . . when a mark is likely to deceive

purchasers or users as to the source, endorsement, affiliation, or sponsorship of a product.” Adams,

2014 WL 103782, at *2 (internal quotation and citation omitted).

       To determine whether a likelihood of confusion exists, courts examine six non-
       exhaustive factors: (1) the degree of similarity between marks; (2) the intent of the
       alleged infringer in adopting the mark; (3) evidence of actual confusion; (4)
       similarity of products and manner of marketing; (5) the degree of care likely to be
       exercised by purchasers; and (6) the strength or weakness of the marks.

Id. at *3 (quoting John Allan Co. v. Craig Allen Co., LLC, 540 F.3d 1133, 1138 (10th Cir. 2008)).

“Under established Tenth Circuit law,” whether the Smith Defendants’ use of Plaintiffs’ marks “is

likely to confuse the public in terms of [the Smith Defendants’] being associated with [Plaintiffs]
                                                 12
is a question of fact and should not be determined conclusively on a motion to dismiss.” Id. See

also Health Grades, Inc. v. Robert Wood Johnson Univ. Hosp., Inc., 634 F. Supp. 2d 1226, 1239

(D. Colo. 2009) (“Most courts hold that this fact-intensive question, however analyzed, is not

appropriate for determination on a motion to dismiss, but should be determined on summary

judgment or at trial.”). “Thus, the [c]ourt need only decide whether [Plaintiffs] ha[ve] pled

sufficient facts to make a likelihood of confusion plausible.” Adams, 2014 WL 103782, at *3.

“Evidence that the alleged infringer chose a mark with the intent to copy, rather than randomly or

by accident, typically supports an inference of likelihood of confusion.” John Allan Co., 540 F.3d

at 1139 (quoting Utah Lighthouse Ministry, 527 F.3d at 1055). “The focus is on whether the

defendant sought to derive benefit from the reputation or goodwill of the plaintiff.” Id. (internal

quotation and citation omitted).

       In light of the allegations in the Second Amended Complaint, a factfinder could find that

the Defendants sought to derive benefit from the goodwill of Plaintiffs. For example, Plaintiffs

allege that Elevation (an entity which the Smiths have used to promote Fund 7) falsely claims that

RV Horizons is Elevation’s management company in its October 3, 2016 and July 20, 2017

newsletters. [#64 at ¶¶ 63-64, 67]. In addition, Plaintiffs aver that in Defendants’ Offering

Package, they use the trademarks for RV Horizons, Alumni 1-3 AHCF 1-6, AWA, and Fund 1

without authorization. [Id. at ¶ 99]. Indeed, Fund 7’s Investment Summary clearly identifies

Messrs. Reynolds and Rolfe and RV Horizons, Inc., as “Affiliates.” [#64-1 at 217-18]. And

Plaintiffs allege that the Private Placement Memorandum expressly states that Elevation’s

       ‘management team and their Affiliates have purchased in excess of $375 million of
       assets including more than 200 mobile home park communities representing over
       20,000 lots in 26 states. Since 2010, the Elevation . . . team and their affiliates have
       raised over $200 million from private investors in fifteen funds for the purchase of
       mobile home parks[.]’ That significant work experience and related goodwill as it



                                                 13
          pertains to mobile home community investments belongs to the Infringed Plaintiffs,
          not Elevation.

[#64 at ¶ 103 (internal citation omitted) (emphases added)]. Additionally, Plaintiffs contend that

the Private Placement Memorandum states that Fund 7’s “Prior Funds” include “any of those funds

organized or managed by Affiliates of the members of the Manager, including but not limited to

[Plaintiffs’ entities].” [Id. at ¶ 107 (emphasis added)]. And according to Plaintiffs, the Fund 7

marketing materials tout all of the foregoing “Prior Funds” as “accomplished by its managers or

affiliates,” even though “RV Horizons served as the property manager for the manufactured

housing communities, not the Smiths, Elevation or Dahn.” [Id. at ¶ 108 (emphasis added)].

          There are more examples in the Second Amended Complaint. The “Track Record,”

another document included within the Offering Package,

          expressly includes the returns on investments generated by Alumni 1-3, AHCF 1-
          6, AWA, and Fund 1. In doing so, the Defendants rely on those entities’ protected
          trademarks and falsely represent to potential investors that they were responsible
          for all of these funds’ successes, when Defendants in fact are not involved
          whatsoever with those funds.

[Id. at ¶ 116]. And Plaintiffs allege that “the property management history and success for

manufactured housing communities listed in the Offering Package belongs to RV Horizons,”

therefore creating the risk that “[p]otential investors will be misled into thinking that, because

Dahn is going to serve as the manufactured housing property manager for Fund 7, that it is the

entity with the advertised expansive manufacturing housing property management history.” [Id. at

¶ 109].

          Plaintiffs have also alleged that the Smith Defendants’ use of Plaintiffs’ marks in the Fund

7 marketing materials will “cause current or potential investors to believe that they are investing

with RV Horizons and Plaintiffs’ funds when, in fact, they are not.” [Id. at ¶ 130]. Moreover,

Plaintiffs allege that the Defendants’ “unauthorized use in commerce of Plaintiffs’ trademarks . . .


                                                  14
is likely to deceive consumers as to the origin, source, sponsorship, or affiliation of Defendants’

service and is likely to cause consumers to believe, contrary to fact, that Defendants’ services are

offered, authorized, endorsed, or sponsored by Plaintiffs.” [Id. at ¶ 143]. See Health Grades, 634

F. Supp. 2d at 1242 (“In fact, the very nature of [the] product . . . carries with it at least the

possibility that consumers will consider [Fund 7]’s use of [Plaintiffs]’ marks . . . an implied

endorsement by [Plaintiffs] of [Fund 7] and the services it provides.”).

       “[T]he posting of Plaintiff[s’] [names] onto a . . . website[] is likely to cause confusion as

to Plaintiff[s’] affiliation or grant of authority to use the trademark.” See Grady v. Nelson, No. 12-

cv-03004-RM-KMT, 2014 WL 7143852, at *7 (D. Colo. Dec. 15, 2014). And here, the Smith

Defendants included Plaintiffs’ names in the Fund 7 marketing material available on Elevation’s

website—repeatedly and implicitly referring to Plaintiffs as affiliates—allegedly “causing the false

image of approval, affiliation or sponsorship by Plaintiff[s’].” See id. Accordingly, I conclude that

Plaintiffs have, at this juncture, sufficiently pled “actionable trademark infringement by [the

Smith] Defendant[s].” Id.

       Whether Plaintiffs have alleged that the Smith Defendants are using the marks. The

Smith Defendants further argue that the Second Amended Complaint fails to allege that the Smith

Defendants are using the Plaintiffs’ names as marks. [#72 at 5]. In support of this contention, the

Smith Defendants contend that “various plaintiff entities were identified by name in a few pages

of the 242 page ‘Offering Package’”, and the Smith Defendants’ even liken their use of Plaintiffs’

names to “disclos[ing] that they may serve investors Coca-Cola® or provid[ing] property

managers with Apple iPads®.” [#72 at 6]. But Plaintiffs allege that the Offering Package

repeatedly refers to the Plaintiffs as “Affiliates,” see [#64 at ¶¶ 103, 107–08, 111–14, 117, 119],

and specifically in the context of mobile housing community investment and management to



                                                 15
bolster the credibility of the managers behind Fund 7, see [id. at ¶¶ 90, 91, 99, 115, 116]. Thus,

the analogy advanced by the Smith Defendants ignores the nature of Defendants’ purported use of

Plaintiffs’ marks.

        A plausible claim for relief for misappropriating a trademark must allege sufficient facts

for the defendants and the court to identify the mark at issue and at least some instances of misuse.

The court finds that Counts I and II are sufficient to survive dismissal at this stage, and therefore

denies the Smith Defendants’ Motion to Dismiss as to these claims.

        B.      Count III: Contributory Trademark Infringement

        Count III of the Second Amended Complaint alleges claims of contributory trademark

infringement under 15 U.S.C. § 1125(a) against Ryan Smith, Jamie Smith, Elevation, and Dahn.

[#64 at 40-45]. “Contributory infringement occurs when the defendant either (1) intentionally

induces a third party to infringe on the plaintiff’s mark or (2) enables a third party to infringe on

the mark while knowing or having reason to know that the third party is infringing, yet failing to

take reasonable remedial measures.” 1-800 Contacts, Inc. v. Lens.com, Inc., 722 F.3d 1229, 1249

(10th Cir. 2013).

        The Smith Defendants contend that Count III fails because Plaintiffs did not plead Count

III in the alternative. [#72 at 6]. This court

        rejects the [Smith] Defendants’ contention that the Plaintiffs were not permitted to
        plead alternate theories . . . , or that the alternate theories needed to be explicitly
        delineated in the complaint. As set forth in Federal Rule of Civil Procedure 8(d)(2),
        a party pleading in the alternative does not have [to] separately identify the
        statements as alternative theories in separate counts or factual allegations. Rather,
        Rule 8(d)(2) states that ‘[i]f a party makes alternative statements, the pleading is
        sufficient if any one of them is sufficient.’ Fed. R. Civ. P. 8(d)(2). In addition,
        pursuant to Federal Rule of Civil Procedure 8(d)(3), ‘a party may state as many
        separate claims or defenses as it has regardless of consistency.’ Fed. R. Civ. P.
        8(d)(3).




                                                  16
Fagan v. U.S. Carpet Installation, Inc., 770 F.Supp.2d 490, 496 (E.D.N.Y. 2011). For reasons

discussed above and below, Plaintiffs have sufficiently pled claims of direct trademark

infringement against both the Smith Defendants and Dahn Corporation. Accordingly, even if

Plaintiffs’ claim against the Smith Defendants for direct trademark infringement fails, it is still

plausible that Plaintiffs’ similar claim against Dahn Corporation succeeds. Thus, even if the Smith

Defendants are not found liable for direct infringement, the facts in the Second Amended

Complaint could nevertheless support a finding that the Smith Defendants (a) enabled a third party

(Dahn Corporation) to directly infringe on Plaintiffs’ marks, and (b) failed to take reasonable

measures to remedy Dahn Corporation’s infringement. See, e.g., [#64 at ¶¶ 132–46].

       For the foregoing reasons, I conclude that Plaintiffs have stated claims for direct trademark

infringement, unfair competition, and contributory trademark infringement against the Smith

Defendants. The Smith Defendants’ Motion to Dismiss is therefore DENIED in its entirety.

II.    Dahn Corporation’s Motion to Dismiss

       Dahn Corporation has moved to dismiss under Rule 12(b)(6). [#74]. Dahn advances

several arguments already addressed in substance above and the court declines to repeat those here.

For the reasons discussed above, Dahn Corporation’s Motion to Dismiss is denied as to Count I

(trademark infringement), Count II (unfair competition), and Count III (contributory trademark

infringement). The remainder of Dahn Corporation’s Motion to Dismiss is discussed below with

reference made to the court’s analysis of the Smith Defendants’ Motion when possible to minimize

unnecessary repetition. For the reasons stated herein, Dahn’s Motion to Dismiss is DENIED.

       A.      Counts I and II: Trademark Infringement and Unfair Competition

       Dahn argues that Plaintiffs’ claims for trademark infringement and unfair competition

under § 1125 fail because (1) they fail to establish that Dahn used any of the alleged marks, and



                                                17
(2) the alleged use is not actionable infringement. Because the court has already discussed similar

arguments at length above, it focuses only on the former argument as it has not been disposed of

by the court’s ruling on the Smith Defendants’ Motion to Dismiss. Plainly contrary to Dahn’s

argument, Plaintiffs have alleged that Dahn used their protectable marks, at least by creating with

Elevation and the Smith Defendants the Offering Package for Fund 7 and by soliciting investors

and purchasers of their services using the Offering Package and other commercial advertising. See

e.g., [#64 at ¶¶ 135, 137, 138, 139, 143]. Accordingly, I conclude that Plaintiffs have sufficiently

pled claims for trademark infringement and unfair competition against Dahn. Therefore, Dahn’s

Motion to Dismiss in this regard is DENIED.

       B.      Count III: Contributory Trademark Infringement

   Dahn advances a more particularized argument in favor of its Motion to Dismiss Count III than

did the Smith Defendants. Specifically, Dahn contends that the Plaintiffs were required and failed

to allege facts showing either that Dahn (1) took actions to induce the alleged infringement, or (2)

knowingly enabled the infringement. [#74 at 14].

       But Plaintiffs allege that Dahn either induced the alleged infringement or enabled the

infringement (and is therefore liable for contributory trademark infringement) because Dahn is

facilitating Fund 7’s Offering Package [#64 at ¶¶ 6, 99, 101, 110], contributed to the creation of

the Offering Package, [id. at ¶ 137], controls Fund 7, [id. at ¶¶ 95, 97], and benefits from the

successes of Fund 7, [id. at ¶¶ 106, 108, 109]. And as discussed above, the Second Amended

Complaint alleges facts that could, if true, establish that Dahn induced or enabled the Smith

Defendants (a “third party”) to infringe on Plaintiffs’ marks. Accordingly, I find that the Plaintiffs

have sufficiently stated a claim for contributory trademark infringement against Dahn.




                                                 18
       C.      Count VI: Colorado Consumer Protection Act

       Plaintiffs also allege that Fund 7, Elevation, the Smiths, and Dahn violated the Colorado

Consumer Protection Act (“CCPA”), Colo. Rev. Stat. § 6-1-101 et seq., a claim premised on

Defendants’ unfair or deceptive trade practices. [#64 at ¶¶ 190-96]. The Smith Defendants do not

move to dismiss Count VI. Defendant Dahn, however, argues that Count VI fails to state a claim

because “at no point do the Plaintiffs identify the marketing materials, the time such materials were

created and published to the public or specific party responsible for publishing such materials.”

[#74 at 15 (quoting Order, #60 at 41)]. Dahn argues that because the “only new allegation specific

to Dahn is. . . the ‘Investor Information’ link on Dahn’s webpage,” the Second Amended

Complaint has failed to cure the “fatal deficienc[ies]” this court previously found in Plaintiffs’

First Amended Complaint. [#74 at 15]. Dahn further argues that Plaintiffs fail to allege “that Dahn

had any input or control over what was included in the Offering Package[.]” [Id.].

       In Response, Plaintiffs argue that the Second Amended Complaint “attaches the Offering

Package, alleges when it was created, and alleges that Dahn created and is distributing it.” [#75 at

13]. For example, Plaintiffs allege that “Dahn created [Fund 7], which is promoted by the Smith[]

[Defendants] and Dahn.” [#64 at ¶ 4].         See also [id. at ¶ 101 (in the Private Placement

Memorandum within the Offering Package, “the Smiths, Dahn, and Elevation (who all created the

document) are misrepresenting to potential investors by trading on the Infringed Plaintiffs’

‘significant prior experience’ as it pertains to ‘mobile home parks.’”); id. at ¶ 123 (“Dahn . . .

contributed to the creation of the Track Record because the Track Record contains multiple

references to Dahn’s business history[.]”)]. And Plaintiffs further allege that “Dahn’s website . . .

includes an ‘Investor Information’ link, which takes current or potential investors directly to the

shared Fund 7 and Elevation Capital Group webpage where the Fund 7 prospectus is available for



                                                 19
download, which includes the Offering Package materials.” [Id. at ¶ 97]. According to Plaintiffs,

“Dahn has therefore published the Offering Package—which explicitly and without authorization

used the trademarks for RV Horizons, Alumni 1-3, AHCF 1-6, AWA, and Fund 1—to potential and

current investors.” [Id.]. Plaintiffs further argue that the foregoing allegations are supported by

the facts that (1) Dahn’s biographies appear in the Offering Package, and (2) Dahn’s involvement

in Fund 7’s business strategy is listed throughout the Offering Package. [Id. at ¶¶ 106, 110; #75 at

13].

       To prevail on a claim under the CCPA, a plaintiff must prove: (1) the defendants engaged

in an unfair or deceptive trade practice; (2) the challenged practice occurred in the course of

defendant’s business; (3) the challenged practice significantly impacts the public as actual or

potential consumers of the defendant’s goods or services; (4) the plaintiff suffered injury in fact to

a legally protected interest; and (5) the challenged practice caused the plaintiff's injury. Greenway

Nutrients, Inc. v. Blackburn, 33 F. Supp. 3d 1224, 1259 (D. Colo. 2014) (citing Hall v. Walter, 969

P.2d 224, 235 (Colo. 1998)). Courts in this District evaluating claims under the CCPA apply the

heightened pleading standards of Rule 9(b). See, e.g., Adams v. FedEx Ground Package Sys., Inc.,

No. 11-CV-02333-LTB-CBS, 2013 WL 1164426, at *6 (D. Colo. Mar. 1, 2013); Duran v. Clover

Club Foods Co., 616 F. Supp. 790, 793 (D. Colo. 1985).

       Elements of Plaintiffs’ CCPA claim. The Second Amended Complaint alleges that (1)

“[t]he Offering Package, which was created by . . . Dahn,” and “uses the names, history, goodwill,

and success belonging to [Plaintiffs], . . . constitutes an unfair or deceptive trade practice because

it misleadingly suggests to Colorado consumers that Fund 7 . . . and [the Defendants] are associated

with the Plaintiffs,” [#64 at ¶ 192]; (2) in the course of Dahn’s business and as an active participant

in Fund 7, Dahn has solicited investors through its website and has distributed the Offering



                                                  20
Package to potential investors in Colorado and, in so doing, has advanced false or misleading

statements of fact in commercial advertising that are likely to deceive consumers, [id. at ¶ 193];

(3) “Dahn’s unfair or deceptive trade practices significantly impact the public as actual or potential

consumers of Dahn’s services or property,” [id.]; (4) Dahn’s creation and promotion of Fund 7’s

false advertising “has the potential of diverting current or potential investors away from Funds 1

and 2 . . . to Fund 7,” [id. at ¶ 130]; and (5) “Fund 7 has already obtained investors through its

unfair and deceptive trade practices,” [id.]. Accordingly, I find the facts as alleged in the Second

Amended Complaint sufficient to support a claim under the CCPA against Dahn. I turn now to

whether, notwithstanding allegations supporting each of the five elements of a CCPA claim against

Dahn, Plaintiffs have pled their claim with the requisite particularity.

       Particularity under Rule 9(b). Dahn further argues that Plaintiffs fail to plead with

particularity under Rule 9(b). The court finds that Count VI in the Second Amended Complaint

meets the heightened pleading requirements of Rule 9(b) as applied to Dahn, and therefore the

court denies Dahn’s Motion to Dismiss on this point.

       Rule 9(b) and its heightened pleading standards apply to Count VI. The CCPA is designed

to protect consumers from fraudulent business practices, and Rule 9(b) is specifically aimed at

allegations of fraud. Like the other courts in this District, the court concurs that Rule 9(b) applies

to a claim under the CCPA. HealthONE of Denver, Inc. v. UnitedHealth Grp. Inc., 805 F. Supp.

2d 1115, 1120 (D. Colo. 2011); Cavitat Med. Techs., Inc. v. Aetna, Inc., No. 04-CV-01849-MSK-

OES, 2006 WL 218018, at *3 (D. Colo. Jan. 27, 2006). Rule 9(b) provides that malice, intent, and

other states of mind may be averred generally, but requires specificity as to “the time, place and

contents of the false representation, the identity of the party making the false statements and the

consequences thereof.” Schwartz v. Celestial Seasonings, Inc., 124 F.3d 1246, 1252 (10th Cir.



                                                 21
1997). The Complaint is to be read as a whole and not in piecemeal fashion for this analysis. Id.

at 1252.

       Applying these standards, the court finds that Count VI meets this heightened standard as

applied to Dahn. Count VI, as asserted against Dahn, is based on the Offering Package used for

Fund 7. [#64 at ¶¶ 190–96]. And this time, the Plaintiffs do identify the marketing materials, the

time such materials were created and published to the public, and the specific party responsible for

publishing such materials. See, e.g., [id. at ¶¶ 92, 95–97]. For example, upon review of the Second

Amended Complaint, the court finds that it specifically identifies Dahn’s website and a link to

Elevation Capital’s website (and thus the Fund 7 Offering Package) therein. [Id. at ¶¶ 95–97].

And these are specifically the basis for Count VI. See [id. at ¶ 193]. Therefore, this court finds

that the Second Amended Complaint “adequately set[s] forth the time and place of [the] alleged

unfair or deceptive trade practices.” HealthONE, 805 F. Supp. 2d at 1121.

       Whereas in the previous Order this court noted that all allegations of fact in the First

Amended Complaint involving Dahn also involved one or more of the Smith Defendants, the

Second Amended Complaint includes specific allegations involving only Dahn. See, e.g., [#64 at

¶¶ 97, 193]; Destfino v. Reiswig, 630 F.3d 952, 958 (9th Cir. 2011) (discussing evaluation of claims

under Rule 9(b) when asserted against multiple defendants). For example, the Private Placement

Memorandum identified in the Second Amended Complaint is alleged to be misleading and

Plaintiffs specify that the Memorandum was a collective effort by the Defendants and published

on April 1, 2017 as part of the Offering Package for Fund 7. [#64 at ¶ 95]. And at least one of the

other considerations the court relied on in deciding the Smith Defendants’ Motion as to Plaintiffs’

CCPA claim in the previous Order—Elevation Capital’s website—applies to Dahn. See, e.g., [id.




                                                22
at ¶ 97]. This satisfies the Rule 9(b) requirements. Accordingly, Dahn’s Motion is denied as to

Count VI.

       D.      Count VII: Unjust Enrichment

       Count VII of the Second Amended Complaint is for unjust enrichment and is asserted

against all Defendants. [Id. at ¶¶ 197–203]. This claim is based on the Defendants’ profiting off

Plaintiffs’ goodwill, boot camp materials, and investor lists, and is brought on behalf of RV

Horizons, Fund 1, Class C, Fund 2, and Class B. [Id.]. Again, the Smith Defendants do not

challenge this claim, but Dahn argues that Count VII fails to state a claim against Dahn because

Plaintiffs fail to “assert any specific actionable conduct by Dahn, and fail to assert Dahn received

a benefit at Plaintiffs’ expense.” [#74 at 17].

       Unjust enrichment is a doctrine that allows a party who has suffered a harm to “waive” a

traditional tort claim and instead bring a claim based on a fictitious, implied-in-law contract to

receive compensation for a benefit unwillingly or unwittingly provided. Robinson v. Colorado

State Lottery Div., 179 P.3d 998, 1007 n.8 (Colo. 2008); Restatement (Third) of Restitution and

Unjust Enrichment § 1 cmt. b (2011). “To state a claim for unjust enrichment, a plaintiff must

allege facts showing (1) the defendant received a benefit, (2) at the plaintiff’s expense, (3) under

circumstances that would make it unjust for the defendant to retain the benefit without

compensating the plaintiff.” Reich v. Genzyme Corp., No. 14-cv-01684-RM-MJW, 2015 WL

13236347, at *11 (D. Colo. Aug. 14, 2015) (citing Hottinger Excavating & Ready Mix, LLC v. R.E.

Crawford Constr., LLC, No. 14-cv-00994-KMT, 2014 WL 6461350, at *6 (D. Colo. Nov. 18,

2014)). Courts have applied Rule 9(b) to unjust enrichment claims when the unjust enrichment is

derivative of a deceptive trade practice and/or fraud under the CCPA. See, e.g., Francis v. Mead




                                                  23
Johnson & Co., No. 1:10-CV-00701-JLK, 2010 WL 5313540, at *3 (D. Colo. Dec. 17, 2010);

Galvin v. McCarthy, 545 F. Supp. 2d 1176, 1184 (D. Colo. 2008).

       Dahn argues that the deficiencies in Plaintiffs’ First Amended Complaint, as addressed by

this court in its previous Order on the Parties’ Motions to Dismiss, remain in the Second Amended

Complaint. [#74 at 17]. Specifically, Dahn argues that Plaintiffs have again failed to distinguish

the factual predicate between Dahn and the Smith Defendants. [Id.].

       In Response, Plaintiffs cite to the Private Placement Memorandum, which “explains that

Fund 7 ‘will enter into a property management agreement with Dahn . . . to manage the day-to-

day operations of Fund 7’s storage facilities and mobile home parks.’ . . . Fund 7 intends to pay

Dahn to manage its mobile home parks.” [#64 at ¶ 106]. Plaintiffs further contend that “Dahn is

an active participant in Fund 7: it created Fund 7, acts as a property manager for Fund 7’s

manufactured housing communities, and is currently promoting Fund 7 on its own website.” [#75

at 14; #64 at ¶¶ 4, 6, 97, 106]. And thus, “through that involvement,” argue Plaintiffs, “Dahn is

unfairly benefitting from Plaintiffs’ confidential, proprietary investor lists (which Dahn knows or

should know that the Smiths misappropriated from the Plaintiffs’ Infusionsoft).” [#75 at 14; #64

at ¶ 86]. Accordingly, Plaintiffs contend, “Dahn should not be permitted to retain these benefits

(e.g., use of the investor list and trading on the Plaintiffs’ goodwill through the deceptive use of

Plaintiffs’ names) at the expense of Plaintiffs.” [#75 at 14; #64 at ¶¶ 6, 99, 124, 130, 202].

       And in the Second Amended Complaint, Plaintiffs allege that:

       (1) Dahn received a benefit (“Plaintiffs’ goodwill, trademarks, and trade secrets”

including “bootcamp materials and investor lists,” [#64 at ¶¶ 199, 202]);




                                                 24
        (2) at Plaintiffs’ expense (“Plaintiffs’ incurred significant efforts and expenses to generate

the history, experience, goodwill, bootcamp materials, and investor lists” from which “Dahn has

received benefits,” [id. at ¶¶ 199, 202]);

        (3) under circumstances that would make it unjust for Dahn to retain the benefit

without compensating Plaintiffs (“[The] marketing materials . . . constitute an unfair trade

practice because it would cause current or potential investors to believe that they are investing with

RV Horizons and Plaintiffs’ funds,” thereby creating “the potential of diverting current or potential

investors away from Funds 1 and 2, which RV Horizons manages, to Fund 7.” [Id. at ¶ 130].

Indeed, “Fund 7 has already obtained investors through its unfair and deceptive trade practices. . .

As explained in the Offering Package, Fund 7’s ownership [of two Colorado self-storage] facilities

. . . is to further the investment strategy for Fund 7 – that is, for Fund 7 to acquire and manage self-

storage facilities and manufactured housing communities.” [Id. at ¶ 131]).

        In light of the foregoing allegations, the court finds that Count VII states a claim under

Rule 12(b)(6). The Second Amended Complaint plausibly alleges that Defendants received

multiple things of value—investor lists, boot camp materials, the turnarounds, association with RV

Horizons’s successes—that it would be inequitable for them to retain without payment. See

Restatement (Third) of Restitution and Unjust Enrichment § 42 & cmt. a. The court therefore finds

that this count states a claim and denies Dahn’s Motion in relevant part. Moreover, like Count VI

discussed above, Count VII distinguishes between Dahn and the Smith Defendants and specifically

identifies its factual predicate. Therefore, Rule 9(b) is satisfied.

        Dahn’s Motion to Dismiss is DENIED. In denying Defendants’ respective Motions to

Dismiss, this court specifically does not pass on the merits of whether ultimately Plaintiffs will be

able to survive summary judgment, if filed, or prevail at trial on any issue, including but not limited



                                                  25
to whether any of Plaintiffs’ identified marks have secondary meaning necessary to confer

protection under the Lanham Act or whether Defendant Dahn contributed to the alleged acts of the

remaining Defendants to confer liability on it personally.

                                         CONCLUSION

       For the reasons set forth herein, it is ORDERED that:

       (1)     The Smith Defendants’ Motion to Dismiss [#72] is DENIED; and

       (2)     Dahn Corporation’s Motion to Dismiss [#74] is DENIED.



DATED: November 15, 2019                             BY THE COURT:


                                                     _________________________
                                                     Nina Y. Wang
                                                     United States Magistrate Judge




                                                26
